ON MOTION FOB BEHEAEING.
It was not intended to hold that the possession of the east half of the league by the vendees of Thouvenin might not be admissible as a circumstance to prove abandonment of their claim to the land by those who claimed under Leplicher. As the case was presented to us the fact of possession did not affect our conclusion. It is an open question for another trial.
*219Learned counsel for defendants in error present a strong argument upon the facts which might convince a jury, but the law requires this court, in deciding the issue presented, to take the view of the evidence most favorable to the finding of the jury.
Both motions for rehearing are overruled.

Judgment of Court of Civil Appeals rendering judgment for appellants reversed and cause remanded to District Court.